Name: COMMISSION REGULATION (EC) No 1048/95 of 10 May 1995 suspending advance fixing of the export refunds on certain products processed from cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff;  agricultural policy
 Date Published: nan

 No L 106/16 I EN I Official Journal of the European Communities 11 . 5. 95 COMMISSION REGULATION (EC) No 1048/95 of 10 May 1995 suspending advance fixing of the export refunds on certain products processed from cereals and rice Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the second subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the export refunds on certain products processed from cereals and rice should therefore be suspended ; Article 1 Advance fixing of the export refunds on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 is hereby suspended from 11 to 12 May 1995. Article 2 This Regulation shall enter into force on 11 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 .